Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered October 12, 2005, convicting defendant, after a jury trial, of *262burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Moreover, we find the evidence to be overwhelming. Defendant’s unlawful entry into a store with intent to commit a crime therein was established by his own statements to the arresting officer, as well as by the officer’s observations and the surrounding circumstances.
Any error regarding the prosecutor’s summation was harmless. Concur—Saxe, J.E, Friedman, Sweeny, McGuire and Malone, JJ.